              Case 2:18-cr-00253-WBS Document 28 Filed 06/17/19 Page 1 of 8

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL D. ANDERSON
   MATTHEW M. YELOVICH
 3 KEVIN C. KHASIGIAN
   Assistant United States Attorneys
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-0253 WBS

12                                 Plaintiff,            GOVERNMENT’S SENTENCING
                                                         MEMORANDUM
13                          v.
                                                         DATE: June 24, 2019
14   JEFFREY R. DAVID,                                   TIME: 9:00 a.m.
                                                         COURT: Hon. William B. Shubb
15                                Defendant.

16

17
                                            I.      INTRODUCTION
18
            On January 22, 2019, defendant Jeffrey David pleaded guilty to wire fraud, in violation of 18
19
     U.S.C. § 1343, and aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1), as charged in an
20
     information filed against him. ECF Nos. 1, 12. The charges stem from David’s sophisticated execution
21
     of a major corporate fraud using his high-ranking position with a local professional sports franchise to
22
     deceive businesses across the country into sending millions of dollars to him, thinking the money was
23
     for his employer. The scope of the fraud was due solely to his brazen undertaking—acting alone in
24
     signing multimillion dollar agreements on behalf of his employer by forging the team president’s
25
     signature, setting up limited liability corporations to spend the money by forging the signatures of other
26
     corporate and financial institution executives, and attempting to counsel a former colleague to destroy
27
     the evidence he accidentally left behind. His conduct merits a substantial sentence of imprisonment.
28


      GOVERNMENT’S SENTENCING                             1
      MEMORANDUM
              Case 2:18-cr-00253-WBS Document 28 Filed 06/17/19 Page 2 of 8

 1          In the plea agreement between the parties, the defendant stipulated to, inter alia, (1) a loss

 2 amount of at least $13,429,000 caused by his fraudulent scheme, see ECF No. 4 (herein, “Plea Ag.”), A-

 3 1; (2) a factual basis outlining how his scheme functioned, including his use of shell companies,

 4 corporate invoices, and stolen corporate executive identities from several major businesses to effectuate

 5 the scheme, his advantageous use of his executive position within a professional sports franchise to

 6 achieve such a substantial fraud, his laundering of the proceeds through luxury real estate purchases and

 7 personal expenditures, the years of fraudulent conduct against other unwitting businesses preceding the

 8 major naming rights execution of the scheme, and his attempt to instruct a former colleague to destroy

 9 evidence of his conduct, see Plea Ag. A-1–A-7; and (3) the applicability of various Guidelines

10 provisions and adjustments, leading to an estimated sentencing range of 78–97 months plus 24 months

11 consecutive under the United States Sentencing Guidelines, see Plea Ag. at 10.

12          The draft and final PSRs accorded with the parties’ stipulated Guidelines provisions, with a

13 single exception: the Probation Officer recommended a two-level increase for David’s abuse of position

14 of trust under U.S.S.G. § 3B1.3. See ECF No. 24 (final PSR, herein “PSR”), ¶ 30. The United States

15 offered an informal objection to this adjustment being applied because it was not stipulated to by the

16 parties. See ECF No. 24-4. The Probation Office declined to remove the adjustment, noting a factual

17 basis and the principle that the Probation Office and Court are not bound by the plea agreement. See

18 ECF No. 24-2. The government continues to object to the inclusion of this two-level enhancement,

19 consistent with the plea agreement. However, regardless of whether the Court elects to adopt this two-

20 level enhancement in calculating the appropriate Guidelines range or not, the government’s
21 recommended sentence remains the same: a sentence at the low end of the Guidelines range

22 contemplated by the parties of 102 months of imprisonment.

23                                            II.      DISCUSSION
24          A.      A Substantial Sentence at the Low End of the Parties’ Estimated Guidelines Range
                    is Sufficient but not Greater than Necessary in Light of the Sophistication and Scope
25                  of David’s Scheme and the Need to Deter Similar Conduct.
26          The government recommends a sentence of 102 months in order to deter others and promote

27 respect for the law given the defendant’s brazen scheme. “The overarching statutory charge for a

28 district court is to impose a sentence sufficient, but not greater than necessary to reflect the seriousness


       GOVERNMENT’S SENTENCING                            2
       MEMORANDUM
              Case 2:18-cr-00253-WBS Document 28 Filed 06/17/19 Page 3 of 8

 1 of the offense, promote respect for the law, and provide just punishment; to afford adequate deterrence;

 2 to protect the public; and to provide the defendant with needed educational or vocational training,

 3 medical care, or other correctional treatment.” United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008)

 4 (en banc) (internal quotation marks and citations omitted); accord United States v. Ressam, 679 F.3d

 5 1059, 1088–89 (9th Cir. 2012) (en banc). In doing so, this Court considers “the nature and

 6 circumstances of the offense and the history and characteristics of the defendant,” “the kinds of

 7 sentences available,” the applicable Guidelines range, “the need to avoid unwarranted sentence

 8 disparities among defendants with similar records who have been found guilty of similar conduct,” and

 9 “the need to provide restitution to any victims of the offense.” 18 U.S.C. § 3553(a)(1), (2)(A)(3)–(7). In

10 white collar criminal offenses such as this one, Congress has made clear, in the legislative history to the

11 Sentencing Reform Act, that deterrence is of particular importance. “The second purpose of sentencing

12 is to deter others from committing the offense. This is particularly important in the area of white collar

13 crime. Major white collar criminals often are sentenced to small fines and little or no imprisonment.

14 Unfortunately, this creates the impression that certain offenses are punishable only by a small fine that

15 can be written off as a cost of doing business.” S. Rep. No. 98-225, at 76 (1983). Accordingly,

16 deterrence must play an outsized role in sentencing for a considerable financial crime such as this one.

17          In this case, a sentence of 102 months of imprisonment, the low end of the Guidelines range

18 contemplated by the parties in the plea agreement, would achieve the mandates of sentencing and

19 meaningfully advance two key statutory objectives: primarily, to afford adequate deterrence, and

20 secondarily, to promote respect for the law. As to deterrence, if this defendant received anything like
21 the type of sentence advocated by his counsel, the message sent would be clear: it is worth risking

22 getting caught to commit multimillion dollar frauds, because even if caught, you will not face a

23 substantial jail term if you can repay what you stole. The purely rational actor in such a scenario would

24 be severely temped to repeat David’s feat. Such frauds can be very difficult to detect when committed

25 through sophisticated means, as this one was, by a canny operator intent on covering his or her tracks.

26 Given such a reality, it is a uniquely important type of case in which to stress the importance of

27 affording adequate deterrence. Without a substantial sentence at the low end of the Guidelines range

28 estimated by the parties, deterrence would be significantly undermined. Accordingly, whether the Court


      GOVERNMENT’S SENTENCING                            3
      MEMORANDUM
                Case 2:18-cr-00253-WBS Document 28 Filed 06/17/19 Page 4 of 8

 1 imposes the two-level adjustment for abuse of position of trust or not, the government urges the Court to

 2 impose the sentence contemplated by the parties as the low end of the estimated Guidelines range, 102

 3 months, to afford adequate deterrence for future potential fraudsters. 1

 4          Furthermore, a substantial term of imprisonment of 102 months promotes respect for the law by

 5 showing that a defendant cannot buy his or her way out of the typically applicable amount of

 6 incarceration, and cannot do so tangentially by investing his stolen money in illiquid assets that happen

 7 to appreciate. While the defendant’s former employer has received approximately $13.2 million to date

 8 from the civil forfeiture, see PSR ¶ 19, David’s ability to meet his restitution obligations at the time of

 9 sentencing should not be permitted to erase the other sentencing considerations, namely, deterrence and

10 promoting respect for the law, that augur strongly in favor of a sentence of 102 months, at the low end of

11 the Guidelines range estimated by the parties. “Restitution is desirable but so is the deterrence of white-

12 collar crime (of central concern to Congress), the minimization of discrepancies between white- and

13 blue-collar offenses, and limits on the ability of those with money or earning potential to buy their way

14 out of jail.” United States v. Treadwell, 593 F.3d 990, 1012 (9th Cir. 2010) (quoting United States v.

15 Mueffelman, 470 F.3d 33, 40 (1st Cir. 2006)). In this case, that concern is central: the Guidelines could

16 have provided for a lower sentencing range if loss was recouped, if a defendant was cooperative in such

17 recoupment, or if a defendant’s use of fraud proceeds turned out to be sound investing. They do not

18 make any such allowances, however. As a result, this defendant should not be permitted to use

19 restitution as a way to avoid a sentence quite near his Guidelines sentence of imprisonment. Insofar as

20 the government’s recommendation results in a downward variance from the Guidelines adopted by the
21 Court, such a variance would be significant credit for the cooperation David offered. See note 1. His

22 conduct justifies a substantial sentence to deter others who might think the risk would otherwise be

23 worth trying, and to promote respect for the law by showing equal justice applies to those with

24 mechanisms to repay victims and those without.

25
            1
             If this Court adopts the PSR’s recommended two-level enhancement for abuse of position of
26 trust over the parties’ objections, the government’s proposed sentence would amount to a downward
   variance. Such a variance would give credit to the defendant for his cooperation in speeding the
27 forfeiture process: it is this cooperation and speedy acceptance of responsibility that militates against a
   sentence in excess of 102 months, whether that number is the low end of the calculated Guidelines range
28 or a downward variance from the range adopted by the Court at sentencing.


      GOVERNMENT’S SENTENCING                             4
      MEMORANDUM
               Case 2:18-cr-00253-WBS Document 28 Filed 06/17/19 Page 5 of 8

 1          B.      No Additional Downward Variance is Justified for Purported “Intent to Repay,”
                    “No Loss,” or “Cooperation.”
 2
            In urging otherwise, and in favor of an extraordinary downward variance to the mandatory
 3
     minimum, David has repeatedly cited (1) his purported intent to “repay” the victim of his fraud at some
 4
     unidentified future date absent law enforcement involvement, (2) his cooperation in recovering the
 5
     fraudulently-obtained proceeds for paying restitution to the victim, and (3) the resulting nature of this
 6
     case being “no loss.” See ECF Nos. 25, 24-5. These arguments should be rejected as inconsistent with
 7
     the facts of this case and the legal principles governing federal sentencing.
 8
            As an initial matter, the defendant’s emphasis that he never intended to cause loss to occur to any
 9
     entity is both bereft of any contemporaneous supporting evidence in this case and the type of minimizing
10
     failure to accept responsibility that typically earns a defendant more, rather than less, time in prison. In
11
     the defendant’s informal objections to the draft PSR, he offers the following justification for a
12
     downward variance: “Mr. David never intended for any loss to occur to any entity. . . . He had an
13
     intention of getting the original funds back into the accounts at a later time.” ECF No. 24-5 at 3. He
14
     repeats and amplifies this stance in his formal objections and sentencing memorandum. See ECF No. 25
15
     at 1 (“[T]here was no actual or intended loss in this case”), 7 (“Mr. David always intended on returning
16
     the original money to its rightful owner and therefore there is arguably no intended loss either.”), 10
17
     (“There was no intended loss. . . . Mr. David did not intend to inflict any loss”), 11 (“His intention was
18
     . . . to put the money [back] in the [victim]’s bank account . . . . [H]e never intended there to be a
19
     loss.”), 12 (“Here, Mr. David intended to repay the money”). There is simply no evidence to support
20
     this self-serving assertion, and it runs contrary to the extraordinary efforts he took to spend the proceeds
21
     of his fraud in a way that looked like legitimate investments from a limited liability company with a
22
     legitimate-sounding name.
23
            Moreover, his assertion does not account for the multiple years of admitted fraudulent conduct
24
     that involved victims outside the professional sports franchise: in the plea agreement, David stipulated
25
     that he had defrauded Companies X, Y, and Z, out of tens of thousands of dollars in 2012 and 2013,
26
     using his employer’s name without its knowledge or consent to trick these companies into paying him
27
     money for nonexistent advertising rights. See Plea Ag. at A-1–A-2. How exactly the defendant was
28


      GOVERNMENT’S SENTENCING                              5
      MEMORANDUM
                Case 2:18-cr-00253-WBS Document 28 Filed 06/17/19 Page 6 of 8

 1 going to return this money is left unsaid, which makes sense since he never truly intended to do so. 2 Of

 2 course, even if one assumed he had such an intent, the Ninth Circuit has noted its irrelevance to criminal

 3 fraud charges. See Treadwell, 593 F.3d at 997 (“The intent to induce one’s victim to give up his or her

 4 property on the basis of an intentional misrepresentation causes harm by depriving the victim of the

 5 opportunity to weigh the true benefits and risks of the transaction, regardless of whether or not the

 6 victim will suffer the permanent loss of money or property.”); accord United States v. Sawyer, 584 F.

 7 App’x 751, 752 (9th Cir. Sept. 8, 2014) (unpub.) (collecting cases and stating that “[t]he Ninth Circuit,

 8 as well as every other circuit to address the issue, has determined that a defendant’s intent to repay his or

 9 her victims is not a defense to criminal fraud charges.”). Finally, if David intended to return the money

10 and not cause any entity any loss, he would not have instructed his former colleague to destroy the

11 evidence of his use of that money. But he did. See Plea Ag. at A-7. In light of the unsubstantiated

12 nature of the defendant’s self-serving claim and the evidence running contrary to it, this Court should

13 reject it as an argument for a downward variance.

14          Second, the defendant posits that his cooperation in returning the money he obtained fraudulently

15 makes this an “extraordinary” case, “a very unique circumstance” justifying a dramatic downward

16 variance to the mandatory minimum. ECF No. 24-5 at 3, 5; see ECF No. 25 at 8, 19. This

17 representation is incomplete. The defendant did cooperate in the disposition of his real estate holdings

18 to effectuate more quickly restitution being paid. However, the United States had filed civil forfeiture

19 complaints against those assets, and criminally seized other funds of the defendant’s, before the

20 defendant even knew of the investigation. The government would have successfully proven that those
21 assets were forfeitable as derived from fraud, an easier standard to meet than the proof beyond a

22 reasonable doubt present in this case, without any cooperation from the defendant. Accordingly, while

23 David’s cooperation in not contesting the process should be acknowledged as helpful in shortening the

24 forfeiture timeline, it hardly justifies the sought-after variance, as the victims would have been repaid

25
            2
            Nor does his sentencing memorandum explain why, if he never intended any loss to Companies
26 B and C and therefore kept their stolen funds in a “separate investment account,” ECF No. 25 at 11, he
   used that account to finance, inter alia, personal credit card bill repayment, private jet travel, and checks
27 to his family for personal goods and services, see Plea Ag. at A-5. Such expenditures are not those of
   someone carefully taking care of stolen funds so as to ensure full repayment at some untold future date,
28 even if such an intent would be material to sentencing.


      GOVERNMENT’S SENTENCING                             6
      MEMORANDUM
               Case 2:18-cr-00253-WBS Document 28 Filed 06/17/19 Page 7 of 8

 1 the fraudulently obtained money absent any cooperation from the defendant due to the government’s

 2 efforts prior to his involvement and the vigilant and timely assistance and cooperation of the chief

 3 victim. Instead, the government’s recommended sentence of 102 months, constituting a downward

 4 variance from the range recommended in the PSR, gives the defendant adequate consideration for his

 5 decision not to contest forfeiture and aid in its more speedy disposition.

 6          This point dovetails with another oft-repeated line of argument from the defendant, which is that

 7 his fraud is a “no loss” case and should not be sentenced according to the Guidelines range as a result.

 8 See ECF No. 24-5 at 3, 5; ECF No. 25 at 9–12. But the reasons David’s fraud did not result in the

 9 permanent deprivation of approximately $13.4 million from victims is not due to a difference in his

10 culpability or one meriting less punishment—it is due to the choice of investment vehicle David had for

11 his ill-gotten gains, and the state of that asset market at the time the fraud was uncovered. If David had

12 invested his stolen funds in a commodity the price of which decreased, through no fault or insight of his

13 own, prior to his being caught, it is difficult to see why he should be given more of a prison sentence for

14 his theft of that money than if the value of the commodity happened to increase. Similarly, if the real

15 estate market in Southern California hit a downturn between when he spent the fraud money and when

16 investigators caught him, he would be no more or less blameworthy for his conduct—no more or less

17 meriting of just punishment, and certainly no less deserving of a sentence that would deter others from

18 attempting similar crimes in the future. Treating sentencing otherwise undermines respect for the law,

19 by making one’s sentence appear based on chance or market forces rather than culpability, and saps

20 deterrent effect from sentencing, by making sentencing less certain and tempting potential wrongdoers
21 with the thought that ability to repay leads to less prison time. The fact that David invested the stolen

22 money in illiquid assets that performed well as an investment in the random time period before he was

23 caught should not convert what was a multimillion dollar fraud scheme into a “no loss, no foul”

24 sentencing proceeding. His conduct merits a sentence of 102 months, with no additional downward

25 variance.

26                                          III.     CONCLUSION
27          For the reasons stated above, the government respectfully requests that the Court reject the

28 defendant’s request for an extraordinary downward variance, and instead impose a sentence of 102


      GOVERNMENT’S SENTENCING                            7
      MEMORANDUM
              Case 2:18-cr-00253-WBS Document 28 Filed 06/17/19 Page 8 of 8

 1 months. Such a sentence, marking a downward variance from the low end of the Guidelines range

 2 recommended in the PSR, is sufficient but not greater than necessary to achieve the statutory goals of

 3 sentencing, with particular emphasis on deterring others from committing substantial frauds such as this

 4 one.

 5                                                         Respectfully submitted,

 6
     Dated: June 17, 2019                                  MCGREGOR W. SCOTT
 7                                                         United States Attorney
 8
                                                     By: /s/ MATTHEW M. YELOVICH
 9                                                       MICHAEL D. ANDERSON
                                                         MATTHEW M. YELOVICH
10                                                       KEVIN C. KHASIGIAN
                                                         Assistant United States Attorneys
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      GOVERNMENT’S SENTENCING                          8
      MEMORANDUM
